EXHIBIT 10

ACQUISITION CONTRACT

BY WHICH

HEARTLAND, INC.

(A MARYLAND CORPORATION)

SHALL ACQUIRE

LEE OIL COMPANY INC.

LEE ENTERPRISES, INC.

LEE’S FOOD MARTS LLC

( CORPORATION)

 

This ACQUISITION CONTRACT (“Agreement”) is made and dated this Wednesday,
September 21, 2005 by and between the above referenced corporations, and shall
become effective on "the Closing Date" as defined herein.

 

 

I.              THE INTERESTED PARTIES

 

 

A.

THE PARTIES TO THIS AGREEMENT

 

1.

Heartland, Inc., a Maryland corporation (“Heartland”).

 

2.

Lee Oil Company Inc., a Virginia, corporation and Lee Enterprises, Inc. a
Kentucky corporation and Lee’s Food Marts LLC a Tennessee Limited Liability

Company collectively (“Lee Oil Company Inc.”).

 

3.

Terry L. Lee and Gary D. Lee, are the owners of 100% of the outstanding stock of
Lee Oil Company Inc. (“Shareholder”).

 

4.

Heartland, Lee Oil Company Inc., and the Shareholder may be referred to
collectively herein as the “Parties.”

 

 

II.             RECITALS

 

 

A.

THE CAPITAL OF HEARTLAND AND Lee Oil Company Inc.

 

1.          The capital of Heartland consists of 100,000,000 shares of common
stock, $.001 par value, authorized, of which 34,164,106 are issued and
outstanding as of the date of this Agreement, and 5,000,000 shares of preferred
stock, $.01 par value, authorized, of which none are issued and outstanding as
of the date of this Agreement.

 

2.          The capital of Lee Oil Company Inc. consists of 500 shares of common
stock, $10.00 par value, authorized, of which 100 shares are issued to Terry L.
Lee 51.9 shares and Gary D. Lee 48.1 shares.



 


--------------------------------------------------------------------------------

 

 

B.

THE BACKGROUND FOR THE ACQUISITION

 

Heartland desires to acquire Lee Oil Company Inc. and the directors and
Shareholder desire to sell Lee Oil Company Inc. to Heartland.

 

III.

CONDITIONS PRECEDENT TO REORGANIZATION

 

BUYER CONTINGENCIES

 

1.

Satisfactory Review of Seller’s books and records.

 

2.

SEC qualified audited financials. (paid by Heartland)

 

3.

Appraisal of business and real estate to Purchaser’s satisfaction.(paid by
Heartland)

4.

Satisfactory review of environmental report.(paid by Heartland)

 

 

A.

DIRECTOR APPROVAL

 

The Board of Directors of the Parties respectively shall have determined that it
is advisable and in the best interests of each of them and both of them to
proceed with the acquisition by Heartland of Lee Oil Company Inc.

 

B.

SHAREHOLDER APPROVAL

 

If required by law, the shareholders of the Parties shall have approved the
acquisition and this Agreement.

 

C.

EFFECTIVE DATE

 

This ACQUISITION CONTRACT shall become effective on a date designated
hereinafter as the "Closing Date"; provided that the following conditions
precedent shall have been met, or waived in writing by the Parties:

 

1.          At the Closing, Heartland shall issue shares of common stock to be
valued at $1,000,000.00 the day of closing, however in no event shall this
common stock issued amount be less than 1,000,000 shares of common stock and
$5,000,000.00 to the Shareholder in exchange for 100% of the issued and
outstanding shares of Lee Oil Company Inc. Shareholder and spouse will be
removed for all personal guarantees and liabilities.

 

2.          Each Party shall have furnished to the other Party all corporate and
financial information which is customary and reasonable, to conduct its
respective due diligence, normal for this kind of transaction. If any Party
determines that there is a reason not to complete this ACQUISITION CONTRACT as a
result of their due diligence examination, then they must give written notice to
the other Parties prior to the expiration of the due diligence examination
period. The Due Diligence period, for purposes of this paragraph, shall expire
120 day from signing of the Acquisition Contract.

 

3.          This ACQUISITION CONTRACT shall have been approved by the holders of
more than one-half of the common shares of the Parties, if required by law.



 

2

 


--------------------------------------------------------------------------------

 

 

4.          The rights of all dissenting shareholders, if any, of each Party
shall have been satisfied and the Board of Directors of each Party shall have
determined to proceed with this ACQUISITION CONTRACT.

 

5.          All of the terms, covenants and conditions of this ACQUISITION
CONTRACT to be complied with or performed by each Party for Closing shall have
been complied with, performed or waived in writing.

 

6.          The representations and warranties of the Parties, contained in this
ACQUISITION CONTRACT, as herein contemplated, except as amended, altered or
waived by the Parties in writing, shall be true and correct in all material
respects at the Closing Date with the same force and effect as if such
representations and warranties are made at and as of such time; and each Party
shall provide the other with a corporate certificate, of a director of each
Party, dated the Closing Date, to the effect, that all conditions precedent have
been met, and that all representations and warranties of such Party are true and
correct as of that date. The form and substance of each Party's certification
shall be in form reasonably satisfactory to the other.

 

D.

TERMINATION

 

This ACQUISITION CONTRACT may be terminated at any time prior to the Closing
Date, whether before or after approval by the shareholders of the Parties: (i)
by mutual consent of the Parties; (ii) by any Party if any other Party is unable
to meet the specific conditions precedent applicable to its performance within a
reasonable time; (iii) by either Party if the Closing Date shall not have
occurred within 120 days of acquisition contract date; or (iv) by the Board of
Directors of Heartland or Lee Oil Company Inc., if either such Board shall have
determined in its sole discretion that because of the institution or threatened
institution of any litigation or proceeding, or for any other reason, it is
inadvisable to consummate the acquisition herein provided for at either parties
sole discretion without cause. In the event that termination of this ACQUISITION
CONTRACT occurs, as provided above, this ACQUISITION CONTRACT shall forthwith
become void and there shall be no liability on the part of any Party or its
respective officers and directors.

 

IV.           PLAN OF ACQUISITION

 

A.

REORGANIZATION AND ACQUISITION

 

Heartland and Lee Oil Company Inc. are hereby reorganized, such that Heartland
shall acquire all the capital stock of Lee Oil Company Inc. with all of its
current assets, liabilities and businesses, and Lee Oil Company Inc. shall
become a wholly owned subsidiary of Heartland. Lee Oil Company, Inc will
consolidate Lee Enterprises, Inc. and Lee’s Food Marts LLC into Lee Oil Company,
Inc. upon closing of this agreement.

 

B.

SURVIVING CORPORATION

 

Both Heartland and Lee Oil Company Inc. shall survive the Reorganization herein
contemplated and shall continue to be governed by the laws of their respective
jurisdiction. The resulting parent corporation is the entity responsible for the
rights of dissenting shareholders.

 

C.

SURVIVING ARTICLES OF INCORPORATION

 

The Articles of Incorporation of both Heartland and Lee Oil Company Inc. shall
remain in full force and effect, unchanged.



 

3

 


--------------------------------------------------------------------------------

 

 

D.

SURVIVING BYLAWS

 

The Bylaws of both Heartland and Lee Oil Company Inc. shall remain in full force
and effect, unchanged.

 

 

E.

ISSUANCE OF STOCK

 

At Closing, Heartland shall issue and deliver the appropriate number of stock
certificates to Shareholder representing a total of 1,000,000 shares of
Heartland common stock.

 

Also at the Closing, Lee Oil Company Inc. shall issue and deliver a stock
certificate to Heartland representing a total of 100% of the issued and
outstanding capital stock of Lee Oil Company Inc..

 

 

F.

OTHER CONDITIONS OF ACQUISITIONS

 

1.

Lee Oil Company Inc. shall own all of the assets it currently owns except as may
be sold

or transferred in the ordinary course of business;

 

2.

Employment agreements will be in place for all key employees of Lee Oil Company
Inc.;

 

3.          At Closing, the Directors of Lee Oil Company Inc. shall resign after
appointing three new directors to be elected by Heartland.

 

4.          Lee Oil Company Inc. shall provide Heartland with the financial
records necessary for Heartland’s accountants to audit Lee Oil Company Inc. for
the years ending December 31, 2002 and December 31, 2003, and December 31, 2004.
    

 

 

G.

FURTHER ASSURANCE, GOOD FAITH AND FAIR DEALING

 

The Directors of each Party shall and will execute and deliver any and all
necessary documents, acknowledgments and assurances and do all things proper to
confirm or acknowledge any and all rights, titles and interests created or
confirmed herein; and all Parties covenant hereby to deal fairly and in good
faith with each other and each others shareholders.

 

V.            GENERAL MUTUAL REPRESENTATIONS AND WARRANTIES

 

The purpose and general import of the Mutual Representations and Warranties are
that each Party has made appropriate full disclosure to the others, that no
material information has been withheld, and that the information exchanged is
accurate, true and correct.



 

4

 


--------------------------------------------------------------------------------

 

 

 

A.

ORGANIZATION AND QUALIFICATION

 

Each Party warrants and represents that it is duly organized and in good
standing, and is duly qualified to conduct any business it may be conducting, as
required by law or local ordinance.

 

 

B.

CORPORATE AUTHORITY

 

Each Party warrants and represents that it has corporate authority, under the
laws of its jurisdiction and its constituent documents, to do each and every
element of performance to which it has agreed, and which is reasonably
necessary, appropriate and lawful, to carry out this Agreement in good faith.

 

 

C.

OWNERSHIP OF ASSETS AND PROPERTY

 

Each Party warrants and represents that it has lawful title and ownership of its
property as reported to the other, and as disclosed in its financial statements.

 

 

D.

ABSENCE OF CERTAIN CHANGES OR EVENTS

 

Each Party warrants and represents that there are no material changes of
circumstances or events which have not been fully disclosed to the other Party,
and which, if different than previously disclosed in writing, have been
disclosed in writing as currently as is reasonably practicable.

 

 

E.

ABSENCE OF UNDISCLOSED LIABILITIES

 

Each Party warrants and represents specifically that it has, and has no reason
to anticipate having, any material liabilities which have not been disclosed to
the other, in the financial statements or otherwise in writing.

 

 

F.

LEGAL PROCEEDINGS

 

Each Party warrants and represents that there are no legal proceedings,
administrative or regulatory proceeding, pending or suspected, which have not
been fully disclosed in writing to the other.

 

 

G.

NO BREACH OF OTHER AGREEMENTS

 

Each Party warrants and represents that this Agreement, and the faithful
performance of this Agreement, will not cause any breach of any other existing
agreement, or any covenant, consent decree, or undertaking by either, not
disclosed to the other.

 



 

5

 


--------------------------------------------------------------------------------

 

 

 

H.

CAPITAL STOCK

 

Each Party warrants and represents that the issued and outstanding shares and
all shares of capital stock of each Party, is as detailed herein, that all such
shares are in fact issued and outstanding, duly and validly issued, were issued
as and are fully paid and non-assessable shares, and that, other than as
represented in writing, there are no other securities, options, warrants or
rights outstanding, to acquire further shares of such Party, except as has been
disclosed to the other Party.

 

 

I.

BROKERS' OR FINDER'S FEES

 

Other than as described herein, each Party warrants and represents that it is
aware of no claims for brokers' fees, or finders' fees, or other commissions or
fees, by any person not disclosed to the other, which would become, if valid, an
obligation of either Party.

 

VI.           INDEMNIFICATION

 

Both parties shall, and from and after the Closing Date, indemnify, defend and
hold harmless each person who is now, or has been at any time prior to the date
hereof or who becomes prior to the Closing Date, an officer or director of
either party (the "Indemnified Parties") against all losses, claims, damages,
costs, expenses (including reasonable attorneys' fees and expenses), liabilities
or judgments or amounts that are paid in settlement with the approval of the
indemnifying party of or in connection with any threatened or actual claim,
action, suit, proceeding or investigation based on or arising out of the fact
that such person is or was a director or officer of either party whether
pertaining to any matter existing or occurring at or prior to the Closing Date
and whether asserted or claimed prior to, or at or after, the Closing Date
("Indemnified Liabilities"), including all Indemnified Liabilities based on, or
arising out of, or pertaining to this Agreement or the transactions contemplated
hereby, in each case, to the full extent a corporation is permitted under the
Nevada law to indemnify directors or officers.

 

Without limiting the foregoing, in the event any such claim, action, suit,
proceeding or investigation is brought against any Indemnified Parties (whether
arising before or after the Closing Date), (i) the Indemnified Parties may
retain counsel satisfactory to them and the Parties shall pay all fees and
expenses of such counsel for the Indemnified Parties promptly as statements
therefore are received; and (ii) each party shall use all reasonable efforts to
assist in the vigorous defense of any such matter, provided that each party
shall not be liable for any settlement effected without its prior written
consent. Any Indemnified Party wishing to claim indemnification under this
section, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify the Parties (but the failure so to notify shall not
relieve a party from any liability which it may have under this section except
to the extent such failure prejudices such party). The Indemnified Parties as a
group may retain only one law firm to represent them with respect to each such
matter unless there is, under applicable standards of professional conduct, a
conflict on any significant issue between the positions of any two or more
Indemnified Parties. The Parties agree that all rights to indemnification,
including provisions relating to advances of expenses incurred in defense of any
action or suit, existing in favor of the Indemnified Parties with respect to
matters occurring through the Closing Date, shall survive the



 

6

 


--------------------------------------------------------------------------------

 

 

reverse acquisition and shall continue in full force and effect for a period of
not less than seven years from the Closing Date; provided, however, that all
rights to indemnification in respect of any Indemnified Liabilities asserted or
made within such period shall continue until the disposition of such Indemnified
Liabilities.

 

The provisions of this section are intended to be for the benefit of, and shall
be enforceable by, each Indemnified Party, his or her heirs and his or her
personal representatives and shall be binding upon all successors and assigns of
both Parties.

 

VII.         DEFAULT, AMENDMENT AND WAIVER

 

 

A.

DEFAULT

 

Upon a breach or default under this Agreement by any of the Parties (following
the cure period provided herein), the non-defaulting party shall have all rights
and remedies given hereunder or now or hereafter existing at law or in equity or
by statute or otherwise. Notwithstanding the foregoing, in the event of a breach
or default by any Party hereto in the observance or in the timely performance of
any of its obligations hereunder which is not waived by the non-defaulting
Party, such defaulting Party shall have the right to cure such default within 15
days after receipt of notice in writing of such breach or default.

 

B.

WAIVER AND AMENDMENT

 

Any term, provision, covenant, representation, warranty, or condition of this
Agreement may be waived, but only by a written instrument signed by the Party
entitled to the benefits thereof. The failure or delay of any party at any time
or times to require performance of any provision hereof or to exercise its
rights with respect to any provision hereof shall in no manner operate as a
waiver of or affect such party's right at a later time to enforce the same. No
waiver by any Party of any condition, or of the breach of any term, provision,
covenant, representation, or warranty contained in this Agreement, in any one or
more instances, shall be deemed to be or construed as a further or continuing
waiver of any such condition or breach or waiver of any other condition or of
the breach of any other term, provision, covenant, representation, or warranty.
No modification or amendment of this Agreement shall be valid and binding unless
it be in writing and signed by all Parties hereto.

 

VIII.        MISCELLANEOUS

 

A.

EXPENSES

 

Whether or not the transactions contemplated hereby are consummated, each of the
Parties hereto shall bear all taxes of any nature (including, without
limitation, income, franchise, transfer, and sales taxes) and all fees and
expenses relating to or arising from its compliance with the various provisions
of this Agreement and such Party's covenants to be performed hereunder, and
except as otherwise specifically provided for herein, each of the Parties hereto
agrees to pay all of its own expenses (including, without limitation, attorneys
and accountants' fees, and printing expenses) incurred in connection with this
Agreement, the transactions contemplated hereby, the negotiations leading to the
same and the preparations made for carrying the same into effect, and all such
taxes, fees, and expenses of the Parties hereto shall be paid prior to Closing.



 

7

 


--------------------------------------------------------------------------------

 

 

 

B.

NOTICES

 

Any notice, request, instruction, or other document required by the terms of
this Agreement, or deemed by any of the Parties hereto to be desirable, to be
given to any other party hereto shall be in writing and shall be given by
facsimile, personal delivery, overnight delivery, or mailed by registered or
certified mail, postage prepaid, with return receipt requested, to the following
addresses:

 

 

TO HEARTLAND:

 

3300 FERNBROOK LANE Suite # 180

MINNEAPOLIS, MINNESOTA, 55447

 

TO LEE OIL COMPANY, INC.:

P.O. BOX 2580

MIDDLESBORO, KENTUCKY 40965

 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by facsimile, personal delivery, or
overnight delivery in accordance with the provisions of this Section, said
notice shall be conclusively deemed given at the time of such delivery. If
notice is given by mail in accordance with the provisions of this Section, such
notice shall be conclusively deemed given seven days after deposit thereof in
the United States mail.

 

 

C.

ENTIRE AGREEMENT

 

This Agreement, together with any schedules and exhibits hereto, sets forth the
entire agreement and understanding of the Parties hereto with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements and understandings related to the subject matter hereof. No
understanding, promise, inducement, statement of intention, representation,
warranty, covenant, or condition, written or oral, express or implied, whether
by statute or otherwise, has been made by any party hereto which is not embodied
in this Agreement, or in the schedules or exhibits hereto or the written
statements, certificates, or other documents delivered pursuant hereto or in
connection with the transactions contemplated hereby, and no party hereto shall
be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant, or condition not so set forth.

 

 

D.

SURVIVIAL OF REPRESENTATIONS

 

All statements of fact (including financial statements) contained in the
schedules, the exhibits, the certificates, or any other instrument delivered by
or on behalf of the Parties hereto, or in connection with the transactions
contemplated hereby, shall be deemed representations and warranties by the
respective Party hereunder. All representations, warranties, agreements, and
covenants hereunder shall survive the Closing and remain effective regardless of
any investigation or audit at any time made by or on behalf of the Parties or of
any information a party may have in respect hereto. Consummation of the
transactions contemplated hereby shall not be deemed or construed to be a waiver
of any right or remedy possessed by any party hereto, notwithstanding that such
party knew or should have known at the time of Closing that such right or remedy
existed.



 

8

 


--------------------------------------------------------------------------------

 

 

 

E.

INCORPORATION BY REFERENCE

 

The schedules, exhibits, and all documents (including, without limitation, all
financial statements) delivered as part hereof or incident hereto are
incorporated as a part of this Agreement by reference.

 

 

F.

REMEDIES CUMULATIVE

 

No remedy herein conferred upon the Parties is intended to be exclusive of any
other remedy and each and every such remedy shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise.

 

 

G.

EXECUTION OF ADDITIONAL DOCUMENTS

 

Each Party hereto shall make, execute, acknowledge, and deliver such other
instruments and documents, and take all such other actions as may be reasonably
required in order to effectuate the purposes of this Agreement and to consummate
the transactions contemplated hereby.

 

 

H.

GOVERNING LAW

 

This Agreement has been negotiated and executed in the State of Kentucky and
shall be construed and enforced in accordance with the laws of such state.

 

 

I.

FORUM

 

Each of the Parties hereto agrees that any action or suit which may be brought
by any party hereto against any other party hereto in connection with this
Agreement or the transactions contemplated hereby may be brought only in a
federal or state court in Kentucky.

 

 

J.

PROFESSIONAL FEES

 

In the event any Party hereto shall commence legal proceedings against the other
to enforce the terms hereof, or to declare rights hereunder, as the result of a
breach of any covenant or condition of this Agreement, the prevailing party in
any such proceeding shall be entitled to recover from the losing party its costs
of suit, including reasonable attorneys' fees, accountants’ fees, and experts’
fees.

 

 

K.

BINDING EFFECT AND ASSIGNMENT

 

This Agreement shall inure to the benefit of and be binding upon the Parties
hereto and their respective heirs, executors, administrators, legal
representatives, and assigns.

 



 

9

 


--------------------------------------------------------------------------------

 

 

L.

COUNTERPARTS; FACSIMILE SIGNATURES

 

This Agreement may be executed simultaneously in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. The Parties agree that facsimile signatures of this
Agreement shall be deemed a valid and binding execution of this Agreement.

 

 

This ACQUISITION CONTRACT is executed on behalf of each Party by its duly
authorized representatives, and attested to, pursuant to the laws of its
respective place of incorporation and in accordance with its constituent
documents.

 

HEARTLAND, INC.,

 

/S/ TRENTON SOMMERVILLE

BY: Trenton Sommerville

ITS: Chief Executive Officer

 

Lee Oil Company Inc.

 

/S/ TERRY L. LEE

BY: Terry L. Lee

President & Chief Executive Officer

 

 

 

10

 

 

 